Citation Nr: 1138632	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-12 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected status post right anterior cruciate ligament reconstruction with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1990 to June 1996.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefit sought on appeal.  

The Board remanded the matter in March 2010 and February 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In February 2011, the Board remanded in part to afford the Veteran a VA examination.  A February 2011 letter reflected that she was scheduled for a VA examination in March 2011 at the VA medical center (VAMC) in Kansas City.  A March 2011 response from the Kansas City VAMC noted that the Veteran failed to report for her examination.  

In August 2011, VA received a letter from the Veteran reflecting that she received the August 2009 supplemental statement of the case (SSOC) which informed her that she had failed to report to her VA examination in Leavenworth, Kansas.  However, the Veteran pointed out that her examination had been scheduled at the VAMC in Kansas City, Missouri and that she had called the number provided to let them know she was unable to make the appointment and wished to reschedule.  She added that she had received no response since that time.  

The Board concludes that the Veteran has provided good cause for her failure to report to her VA examination.  It appears that the examination was scheduled at the wrong VAMC and the Veteran attempted to notify VA of such and reschedule.  38 C.F.R. § 3.655(a).  Accordingly, a remand is necessary to reschedule her examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate her claim for a left knee disability, to include as secondary to her service-connected right knee disability.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, post-service medical records, and April 2010 VA examination, the examiner should provide any diagnoses pertaining to the left knee.

The examiner should then opine as to the relationship, if any, between the Veteran's service-connected right knee disability and any left knee disability.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether a left knee disability was either (a) proximately due to or the result of her service-connected right knee disability or (b) aggravated by her service-connected right knee disability.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression, versus a temporary flare-up of symptoms.  The Board is particularly interested in ascertaining if there is any relationship between left knee Osgood-Schlatter disease and her service-connected right knee.  




(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the claim should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


